 1   HEATHER E. WILLIAMS, CA BAR #122664
     Federal Defender
 2   REED GRANTHAM, CA BAR #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     FAYSAL ALKHAYAT
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:17-cr-00188-NONE-SKO
12                   Plaintiff,                    STIPULATION TO MODIFY CONDITION
                                                   OF PROBATION PURSUANT TO 18 U.S.C.
13           vs.                                   § 3563(c); ORDER
14   FAYSAL ALKHAYAT,
15                   Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Grant Rabenn, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for defendant Faysal Alkhayat, that the Court may
20   modify Special Condition 7 of Mr. Alkhayat’s probation by striking the condition. Special
21   Condition 7 states: “The defendant shall complete 50 hours of unpaid community service as
22   directed by the probation officer during the first year of probation. The defendant shall pay fees
23   attendant to participation and placement in this program on a sliding scale as determined by the
24   program.”
25          On October 15, 2019, Mr. Alkhayat pled guilty, pursuant to a plea agreement with the
26   government, to conspiracy to manufacture, distribute, and possess with intent to distribute
27   marijuana in violation of 21 U.S.C. §§ 846, and 841(a)(1), 841(b)(1)(C). See Dkt. #166 at 1. On
28   January 21, 2020, this Court sentenced Mr. Alkhayat to 12 months of probation and ordered him
 1   to pay a fine of $2,000. See Dkt. #166 at 2, 5. In addition, although it was not discussed at the
 2   time of sentencing, see Dkt. #176, the Court imposed Special Condition 7 requiring Mr.
 3   Alkhayat to complete 50 hours of community service. See Dkt. #166 at 4.
 4           Under 18 U.S.C. § 3583(c), a court “may modify, reduce, or enlarge the conditions of a
 5   sentence of probation at any time prior to the expiration or termination of the term of probation,
 6   pursuant to the provisions of the Federal Rules of Criminal Procedure relating to the
 7   modification of probation and the provisions applicable to the initial setting of the conditions of
 8   probation.” Federal Rule of Criminal Procedure 32.1(c) further provides that “[b]efore
 9   modifying the conditions of probation . . . the court must hold a hearing, at which the person has
10   the right to counsel and an opportunity to make a statement and present any information in
11   mitigation.” Fed. R. Crim. P. 32.1(c). However, there are exceptions to the hearing requirement,
12   including if the person waives the hearing or if the relief is favorable to the defendant and the
13   government does not object. Id.
14           In this case, the parties agree that Special Condition 7 should be stricken. Both prior to
15   and at sentencing, the parties agreed that an appropriate sentence, given the unique and specific
16   factors relating to Mr. Alkhayat and his involvement in the offense, was a sentence of 12 months
17   of probation. See Dkt. #126 at 5. During sentencing, while the Court specifically noted that it
18   was going to impose a fine of $2,000, it did not specifically indicate that it intended to impose a
19   condition requiring Mr. Alkhayat to complete 50 hours of community service. Notably, Mr.
20   Alkhayat resides in Los Angeles, where he works as a server in the restaurant of the Four
21   Seasons Hotel in Beverly Hills, California. See Mr. Alkhayat’s Sentencing Memo, filed under
22   seal. In addition, he supplements his income performing stand-up comedy at comedy venues in
23   the Los Angeles area. See id. As a result of the public health concerns relating to the rapidly
24   evolving COVID-19 pandemic, and in light of the California Governor’s stay at home order
25   issued on March 19, 2020, Mr. Alkhayat is facing severe financial insecurity.
26           Additionally, as noted above, Mr. Alkhayat was placed on 12 months of probation.
27   Taken together, the California Governor’s stay at home order, coupled with Mr. Alkhayat’s
28   relatively short term of probation, make it extraordinarily difficult for Mr. Alkhayat to safely

     Alkhayat – Stipulation
     and Proposed Order
                                                       2
 1   comply with this condition.
 2           Because the relief requested is favorable to Mr. Alkhayat and the government does not
 3   oppose the request, a hearing is not required.
 4           WHEREFORE, the parties hereby request that the Court modify Special Condition 7 as
 5   set forth above pursuant to 18 U.S.C. § 3563(c) and Federal Rule of Criminal Procedure 32.1(c).
 6
 7                                                    Respectfully submitted,
 8                                                    MCGREGOR W. SCOTT
                                                      United States Attorney
 9
10   Date: March 24, 2020                             /s/ Grant Rabenn
                                                      GRANT RABENN
11                                                    Assistant United States Attorney
                                                      Attorney for Plaintiff
12
13                                                    HEATHER E. WILLIAMS
                                                      Federal Defender
14
15   Date: March 24, 2020                             /s/ Reed Grantham
                                                      REED GRANTHAM
16                                                    Assistant Federal Defender
                                                      Attorney for Defendant
17                                                    FAYSAL ALKHAYAT
18
19                                               ORDER
20           Pursuant to 18 U.S.C. § 3563(c), and for the reasons set forth above by the parties, the
21   Court hereby strikes Special Condition 7.
22
     IT IS SO ORDERED.
23
24       Dated:      March 24, 2020
                                                             UNITED STATES DISTRICT JUDGE
25
26
27

28

     Alkhayat – Stipulation
     and Proposed Order
                                                         3
